J-S44009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

CHRISTOPHER L. FREEMAN,

                          Appellant                    No. 1565 WDA 2013


          Appeal from the PCRA Order Entered September 6, 2013
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0012372-2010


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED SEPTEMBER 11, 2014

      Appellant, Christopher L. Freeman, appeals pro se from the order

entered on September 6, 2013, dismissing his petition filed pursuant to the

Post-Convict                                                -9546. After careful

review, we vacate the order and remand for further proceedings.



its opinion filed at the time of his direct appeal as follows:

            Tyler Walk testified at trial that he and Megan Seastedt
      were walking on July 14, 2010 near the West End Overlook park
      in the city of Pittsburgh at approximately 9:00 p.m. As they
      were walking together, they noticed a male walk past them and
      si
      white t-shirt and a red or dark cap. He had a hairstyle that

      tunnel. When they were about a foot away from the male sitting
      on the bench, the male got up from the bench and pulled a

      not get a good look at the gun but he recalled seeing a silver
J-S44009-14



     Walk turned over a business card holder and his wallet. Another
     male came from behind Mr. Walk and patted his pockets. Mr.
     Walk recalled that one of the males was carrying a backpack.
     This other male demanded that Mr. Walk turn over money. Mr.
     Walk turned over a $20 bill that he found in his pocket. The

     money. Mr. Walk testified that he got a good look at the male
     holding the gun. They made direct eye cont
     good look at the other male. The two males told Mr. Walk and
     Ms. Seastedt not to call the police and they disappeared into the
     park.


     Once there, they phoned the police. Police responded to the
     scene and began searching the area. Police detained two men,
     [Appellant] and Marlin Fields. Mr. Walk and Ms. Seastedt were
     asked to identify their assailants. At trial, Mr. Walk identified
     [Appellant] as the male sitting on the bench that held the gun.
     Mr. Walk also identified Marlin Fields as the other male. By the
     time they had been apprehended by the police however,
     [Appellant] was wearing a long sleeved red t-shirt instead of the
     shirt he was wearing during the robbery.

           On cross-examination, Mr. Walk was asked about the
     physical description of the males that he provided to the police.
     Mr. Walk testified that he believed he originally told the police
     that the male holding the gun was about his height, which would
     be about 5 feet, 9 inches. He did not recall if he originally
     supplied an estimated weight for that male. He believed he told



                                             ng [Appellant] walk past
     them, sit on the bench and pull the gun on Mr. Walk. She
     confirmed that Mr. Walk turned over the wallet, business card
     holder and the $20 to [Appellant]. She believed [Appellant] was
                                                      he testified that
     she believed the handgun looked more like a revolver than a
     semi-automatic handgun. She testified that the male who came
     up behind them during the robbery was wearing a black baseball
     cap, white t-shirt and dark jeans and he was carrying a
     backpack. She also recalled that the other male was wearing
     what appeared to be grey diamond earrings. She testified that
     [Appellant] told them not to call the cops.

                                   -2-
J-S44009-14


           Ms. Seastedt testified that the responding officers also
     asked her to identify the males they had detained. When they
     got to the scene, officers asked her if she recognized the
     backpack they found. She testified that it appeared to be the
     backpack held by one of the males during the robbery. Ms.
     Seastedt identified both [Appellant] and the other person during
     the trial of this case as the persons who robbed Mr. Walk and
     her.

            Officer Causey from the City of Pittsburgh Bureau of Police
     testified in this case. He explained that he was one of the
     officers that responded to the scene of the robbery to search the
     area for a possible suspect. He had been given a description of
     two black males, in their late teens to early twenties,
     approximately five feet nine inches and weighing 130 pounds.
     Officers were told that one of them was wearing a red baseball
     cap, a white t-shirt and had dread locks. The other male had a
     black baseball cap, white t-shirt and was carrying a backpack.
     According to Officer Causey, they encountered two black males
     that closely fit the descriptions of the males they were seeking.
     Officer Causey testified that the ages were similar, the hair on
     one of the actors looked right and the ball caps looked right. He
     also explained their clothing was close.

           [Appellant] was wearing a red cap and was wearing a red
     shirt with a white shirt under it. The other male was wearing a
     black baseball cap, a white t-shirt, blue jeans and was carrying a
     backpack. Officers conducted a search of the area where the

     business card case or his $20. Officers did, however, find a black
     revolver approximately ten to fifteen yards from where the
     suspects were detained. The gun was loaded and the hammer
     was pulled back on the gun. Based on this evidence, [Appellant]
     was convicted as set forth above.

Trial Court Opinion, 12/21/2011, at 1-4.

     The   Commonwealth      charged   Appellant   with   robbery,   criminal



non-jury trial was held on March 21, 2011, at which time the trial court

found him guilty on all counts.      On August 22, 2011, the trial court



                                    -3-
J-S44009-14



sentenced Appellant to a term of 5-

post-sentence motions on September 1, 2011, which were denied by the

trial court on September 7, 2011.

       On October 6, 2011, Appellant filed a timely notice of appeal to this

Court.    In that appeal, Appellant claimed that the trial court abused its

discretion when it denied his post-sentence motion alleging that the verdict

was against the weight of the evidence.          The claim was based upon the

quality of the identification evidence. On May 15, 2012, this Court affirmed

                                           Commonwealth v. Freeman, 50 A.3d

243 (Pa. Super. 2012) (unpublished memorandum). Appellant did not seek

review with our Supreme Court.

       Appellant filed a timely, pro se PCRA petition on May 9, 2013.    The

PCRA court appointed Scott Coffey, Esq., to represent him. Attorney Coffey

subsequently filed a Turner1/Finley2                     -

motion to withdraw. On August 13, 2013, the PCRA court granted Attorney



intent to dismiss his PCRA petition without a hearing pursuant to

Pa.R.Crim.P. 907. On August 26, 2013, Appellant filed a pro se motion titled

                         Pro Se


____________________________________________


1
    Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988).
2
    Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988).



                                           -4-
J-S44009-14



failure to address or raise certain issues in the no-merit letter. The PCRA



September 6, 2013.

     Appellant filed a timely pro se notice of appeal on September 16,

2013, which was later amended on October 1, 2013. Appellant complied in

a timely fashion when the PCRA court ordered him to file a Pa.R.A.P.

1925(b) statement.     The trial court issued its Rule 1925(a) opinion on

December 4, 2013. Appellant now presents the following questions for our

review:

       I.   Whether the [PCRA] court erred and abused its discretion
            for failure to comply with Rule 907 and give the Appellant

            which also did not include its reasons why [the] petition

            the [PCRA] court?

      II.   Whether the [PCRA] court committed prejudicial error for

            Appellant to an on-the-record hearing to see if [he] is
            competent enough to represent himself, which he [is] also

            Constitution?

     III.
            failure to properly preserve the following issues[:] failure
            of trial counsel to challenge suggestive identification and
            failure of appellate counsel to perfect direct appeal, which

            process [rights]?

     IV.    Whether [PCRA] counsel provided ineffective assistance,
            whether counsel failed to meet the withdraw procedures,
            which precisely bars counsel to evade his obligation of
                                    -
                                                                    to
            conduct an exhaustive examination to disclose all possible

                                    -5-
J-S44009-14


             errors on appeal which is required         by   the   Sixth
             Amendment of the Constitution?



      Our standard of review regarding an order denying a petition under

the PCRA is whether the determination of the PCRA court is supported by the

evidentiary record and free of legal error.   Commonwealth v. Pitts, 981



findings of the PCRA court if the record contains any support for those

             Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super.



presented.

      Appellant first asserts that the Pa.R.Crim.P. 907 notice provided by the

PCRA court was defective because it did not include the reason why the

petition was going to be dismissed. Rule 907 provides, in pertinent part, as

follows:

      Except as provided in Rule 909 for death penalty cases,

      (1) the judge shall promptly review the petition, any answer by
      the attorney for the Commonwealth, and other matters of record
      relating to the defendant's claim(s). If the judge is satisfied
      from this review that there are no genuine issues
      concerning any material fact and that the defendant is not
      entitled to post-conviction collateral relief, and no
      purpose would be served by any further proceedings, the
      judge shall give notice to the parties of the intention to
      dismiss the petition and shall state in the notice the
      reasons for the dismissal. The defendant may respond to the
      proposed dismissal within 20 days of the date of the notice. The
      judge thereafter shall order the petition dismissed, grant leave
      to file an amended petition, or direct that the proceedings
      continue.


                                    -6-
J-S44009-14



Pa.R.Crim.P. 907(1) (emphasis added).

       In the present case, the PCRA court issued an order granting Attorney




that




        -

Id. The entire order reads as follows:

            AND NOW, to-wit, this 13th day of August[,] 2013, it is
                                                                       -
                                                                       o
       Pennsylvania v. Finley, 481 U.S. 551 (1987) and
       Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), it is
       hereby ordered that the Petition to Withdraw as Counsel is
       GRANTED and the Petitioner is put on notice that the Court
                                     lication for Post Conviction Relief
       without a hearing.

              The Petitioner has the right to respond to this notice of
       intention to dismiss the Petition for Post Conviction Relief within
       twenty (20) days of the date of this Order. As counsel has been
       permitted to withdraw, this response must be filed by Petitioner
       or private counsel. If such a response is not filed within twenty
       (20) days, this Court will enter a final Order dismissing the PCRA
       Petition.

Order, 8/13/13, at 1. The PCRA court states that the above order provided

Appellant with adequate notice of the reasons for the dismissal of his PCRA

petition.

       We disagree.    We could countenance that the above order might

provide adequate notice to a legal professional of the reasons for the

                                      -7-
J-S44009-14



dismissal of A

even a marginally competent attorney would be naturally inclined to locate

and read the referenced no-merit letter.          However, this notice was not

directed to an attorney, but instead to an indigent, incarcerated, and

potentially under- or uneducated individual who is subject to an extremely



       Furthermore, the notice does not even contain language that would

suggest to a layperson that the reasons for dismissal are contained within

the no-merit letter, such as by stating that the reasons for dismissal are

identical to the reasons asserted by counsel in the Turner/Finley letter.

And even if the court did use such language, it is apparent from the record

that the Turner/Finley letter in question was not attached to the notice

provided to Appellant, a simple act that would have done much to direct

attention to the rationale therein.

       In Commonwealth v. Feighery, 661 A.2d 437, 439 (Pa. Super.

                                                        Turner/Finley letter was
                                                            3
                                                                We first recognized

that the notice of the intention to dismiss requirement is mandatory, as is

                              such notice provide the rationale for the dismissal.
____________________________________________


3
  Feighery specifically dealt with prior Rule of Criminal Procedure 1507, the
previous version of Rule 907. The only notable difference between the two
similarly worded provisions is that the current version of Rule 907 provides a
20-day response period, whereas prior Rule 1507 only allotted 10 days.



                                           -8-
J-S44009-14



Feighery

                   -merit] letter to [the] appellant is sufficient notice to meet

                                                        presumption that [the]

appellant has received a copy of this letter which is addressed to the court,

and also the letter makes no mention of the potential for dismissal without

                                                         Id.

      Although the PCRA court did provide a bare-bones notice pursuant to

Rule 907 in this case, whereas the PCRA court in Feighery relied exclusively

on a Turner/Finley letter to satisfy the notice requirement, some of the

same concerns we raised in Feighery remain present in this case. Indeed,

                        -merit letter to the PCRA court, he states only that he

                                                               -

Turner/Finley Letter, 8/7/13, at 1. Thus, at the time the PCRA court issued

notice of



letter.   Clearly the Rule 907 notice is a requirement on the court, not on



responsibility to inform a PCRA petitioner of the reasons why their PCRA

petition will be dismissed.



notice, however, we can ascertain from the record that Appellant was



As will be discussed in greater detail below, Appellant did file a response to

                                     -9-
J-S44009-14



                                                                 Pro Se         ithin the

20-day window allotted by Rule 907. In that petition, Appellant responded

                Turner/Finley      letter   by     claiming   that   Attorney     Coffey



failed to raise potentially me

Pro Se, 8/26/13, at 1 ¶ 2.         This demonstrates that Appellant was not



                                                                          l ultimately

provide him with relief.

      Next, Appellant claims that the PCRA court failed to comply with

Pa.R.Crim.P. 121 when it declined to hold a hearing to determine if Appellant

was competent to represent himself. Essentially, Appellant claims that the

court should not have permitted Attorney Coffey to withdraw without first



knowingly,    voluntarily,   and   intelligently     [made]    pursuant    to     [Rule]

                                            Appellant also asserts that the PCRA

                                                                                        -

representation.



pursuant to Turner/Finley                                            sion to the Sixth



                                                   Commonwealth v. Priovolos,

715 A.2d 420, 421 (Pa. 1998). Moreover, we see no evidence of a violation

                                       - 10 -
J-S44009-14



               Sixth Amendment right to self-representation. Appellant was

permitted to represent himself pro se, and continues to do so without

hindrance. Accordingly, we ascertain no Sixth Amendment violation in this

regard.

                                               s violated in this case also lacks




a colloquy for a trial court to use in order to ascertain whether the decision

to proceed pro se



counsel when the court permitted PCRA counsel to withdraw.

     As noted above, there is no Sixth Amendment right to counsel in

collateral proceedings.    Instead, first-time PCRA petitioners are afforded a

statutory   right   to    counsel   pursuant   to   Pa.R.Crim.P.   904.     See



unrepresented defendant satisfies the judge that the defendant is unable to

afford or otherwise procure counsel, the judge shall appoint counsel to

represent the defendant on the defendant's first petition for post-conviction

                                                          atutory right with the

appointment of Attorney Coffey. Attorney Coffey, ostensibly pursuant to the

framework outlined by Turner and Finley, was permitted to withdraw from

representing Appellant.      In these circumstances, Rule 121 is simply not

implicated, because the withdrawal of counsel was precipitated by a

                                      - 11 -
J-S44009-14



Turner/Finley

When counsel withdraws pursuant to Turner and Finley, the affected

                              pro se, or by privately retained counsel, or not at

       Finley, 550 A.2d at 218.            There is simply no purpose served by

conducting a Rule 121 colloquy when the Turner/Finley framework permits

Appellant to proceed pro se without any requirement that he affirmatively

waive his right t

claim lacks merit.




to seek suppression of a suggestive identification procedure, a show-up that

occurred in the immediate aftermath of the crime for which Appellant was

convicted.4

court erred when it accepted the Turner/Finley letter despite Attorney

                                                   Turner/Finley.


____________________________________________


4
  Appellant also asserts that appellate counsel was ineffective for not raising
this matter on direct appeal. However, these are essentially mutually
exclusive claims. With few exceptions, direct appellate counsel cannot raise
a claim that was not adequately preserved in the trial court. See Pa.R.A.P.


rule is that appellate counsel cannot be found to be ineffective for his or her
failure to raise a claim that trial counsel failed to adequately preserve for
appellate review.




                                          - 12 -
J-S44009-14



       In Turner

for the withdrawal of court-appointed counsel in collateral attacks on

                                 Turner,       544   A.2d   at   927.   The   traditional

requirements for proper withdrawal of PCRA counsel, originally elucidated in

Finley, were updated by this Court in Commonwealth v. Friend, 896 A.2d

607 (Pa. Super. 2006), abrogated by Commonwealth v. Pitts, 981 A.2d

875 (Pa. 2009),5 which provides:

       (1) As part of an application to withdraw as counsel, PCRA
                                               -

                                        -
       the petitioner wishes to have reviewed, and detail the nature
       and extent of counsel's review of the merits of each of those
       claims[;]

                                                       -
       explanation of why the petitioner's issues are meritless[;]

       4) PCRA counsel must contemporaneously forward to the
       petitioner a copy of the application to withdraw, which must
                                            -
       statement advising the PCRA petitioner that, in the event the
____________________________________________


5
  In Pitts, our Supreme Court abrogated Friend                       Friend
stands for the proposition that an appellate court may sua sponte review the
sufficiency of a no-merit letter when the defendant has not raised such
          Pitts
                                                    -merit letter adequately
pr
                                                Pro Se
Appellant indicated that Attorney Coffey had failed to raise or address a
potentially meritorious claim of tria
Appellant continues to assert this argument across issues III and IV of his
appellate brief.




                                          - 13 -
J-S44009-14


      trial court grants the application of counsel to withdraw, the
      petitioner has the right to proceed pro se, or with the assistance
      of privately retained counsel;

      5) the court must conduct its own independent review of the
      record in the light of the PCRA petition and the issues set forth
      therein, as well as of the contents of the petition of PCRA
      counsel to withdraw; and

      6) the court must agree with counsel that the petition is
      meritless.

Friend, 896 A.2d at 615 (footnote omitted).

                     pro se PCRA petition, he clearly indicated that he wished

to raise the claim                                                           -

of-                         Pro Se PCRA Petition, 5/9/13, at 3.      Attorney

Coffey acknowledged that Appellant raised this claim in his Turner/Finley

letter.   Turner/Finley Letter, 8/7/13, at 7.         In assessing the issue,

however, Attorney Coffey characterized the claim merely as the predicate for

                      in-court identification of Appellant. Id. at 10. He also

assessed whether the stop of Appellant was permissible under the Fourth

Amendment.      Id. at 10-11.    Attorney Coffey never addressed whether

evidence concerning the identification at the show-up was itself suppressible

on the basis that it was unduly suggestive. He did, however, conclude that

                                      tain [Appellant] and permit the victims

                                         Id. at 11.

      This conclusion was legally erroneous.          Whether the police had

probable cause to detain Appellant is not the test applied to determine




                                    - 14 -
J-S44009-14



whether a show-up of the sort that occurred in this case was suppressible.

The applicable test is as follows:


      the central inquiry is whether, under the totality of the
      circumstances, the identification was reliab     Commonwealth
      v. Meachum, 711 A.2d 1029 (Pa. Super. 1998). The question
      for the suppression court is whether the challenged identification
      has sufficient indicia of reliability to warrant admission, even
      though the confrontation procedure may have been suggestive.
      Commonwealth v. Thompkins, 311 Pa.Super. 357, 363, 457
      A.2d 925, 928 (1983) (citation and footnote omitted).

         Suggestiveness in the identification process is a factor to
         be considered in determining the admissibility of such
                          uggestiveness alone does not warrant

         as violative of due process rights unless the facts
         demonstrate that the identification procedure was so
                                                       stantial


      Commonwealth v. Sample, 321 Pa.Super. 457, 462, 468 A.2d
      799, 801 (1983) (citations and quotations omitted).              In
      determining whether a particular identification was reliable, the
      suppression court shou
      witness to view the criminal at the time of the crime, the
      witness' degree of attention, the accuracy of [her] prior
      description of the criminal, the level of certainty demonstrated at
      the confrontation, and the time between the crime and the
                         Commonwealth v. Monroe, 373 Pa.Super.
      618, 622, 542 A.2d 113, 115 (1988), appeal denied, 522 Pa.
      574, 559 A.2d 36 (1989) (citation omitted). The opportunity of
      the witness to view the actor at the time of the crime is the key
      factor in the totality of the circumstances analysis.
      Commonwealth v. Spiegel, 311 Pa.Super. 135, 145, 457 A.2d
      531, 536 (1983) (citation omitted).

Commonwealth v. Bruce, 717 A.2d 1033, 1036-37 (Pa. Super. 1998).

      PCRA    counsel   did   conclude   th

                                                        in-court identifications


                                     - 15 -
J-S44009-14



of Appellant precluded a meritorious claim that trial counsel was ineffective

for failing to seek suppression of the in-court identification. However, that is

a distinct issue from the suppressibility of the out-of-court identification (the

show-up). Indeed, failing to make such a distinction ignores the possibility

that an unduly suggestive show-

certainty level as to their in-court identifications. Moreover, certain factors

present during the show-up suggest that there was at least some arguable

merit to the forgone suppression claim.             Appellant was handcuffed at the

time of the show-up and the initial descriptions of the perpetrators were

based primarily upon their clothing and race rather than any facial features

or other intrinsic identifying characteristics.          As such, we can certainly

conclude that a suppression claim targeting the show-up identification

evidence would not have been frivolous.6

       The pertinent question before the PCRA court, therefore, was whether

counsel listed and addressed this claim in his Turner/Finley letter.            We

conclude that Attorney Coffey did not address the claim, even though he

acknowledged that Appellant has raised the claim in his pro se PCRA

                                               Turner/Finley did not conform to the

second and third Friend


____________________________________________


6
  We do not issue any conclusion regarding whether such a claim would have
ultimately been deemed meritorious.




                                          - 16 -
J-S44009-14




agreement with the non-existent analysis simply cannot satisfy the fifth and

sixth Friend requirements. The PCRA court stated:

      As noted by appoint                           -
      adopted by this Court, the Superior Court has previously
      described, albeit in the context of a challenge to the weight of

      as the perpetrator at trial and both victims positively identified
      Petitioner at trial and at the scene of the crime. Any motion to
      suppress challenging the pretrial identification of Petitioner
      would have been denied and this claim is, therefore, baseless.

Id. at 5.

      As noted above, counsel did not address the viability of a suppression

motion targeting the show-up. However, the PCRA court appears to address



of the evidence claim supports its determination that all challenges to the

admissibility of identification evidence in this case would have been frivolous

on that basis. However, as noted in Bruce, supra, the certainty displayed

by witnesses is but one of many factors the court must consider in

determining the admissibility of identification evidence. The court must also



the crime, the witness' degree of attention, the accuracy of [her] prior

                                 and] the time between the crime and the

                 Bruce, 717 A.2d at 1037.       Our prior decision dismissing




                                    - 17 -
J-S44009-14




therefore, that the PCRA court conflates these two distinct issues.        We



ineffectiveness claim precluded or frivolous.

                                                   Turner/Finley letter and the

                                                                       Friend.



basis of the Turner/Finley letter was not supported by the record and

constitutes legal error.         However, because the PCRA court dismissed



whether trial counsel had a reasonable basis for not filing a suppression

                                   -

regarding



ineffectiveness claim at this time. Consequently, we reverse the order of the

                                                      out a hearing and remand

this matter to the trial court for further proceedings. We instruct the PCRA

court to appoint new counsel for the filing of an amended petition in the

event that Appellant does not wish to continue pro se.7
____________________________________________


7
 If Appellant wishes to continue representing himself pro se, the PCRA Court
should conduct a colloquy to determine that the waiver of his statutory right

Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa. 1998).



                                          - 18 -
J-S44009-14



     Order vacated. Jurisdiction relinquished.

     Judge Lazarus joins the memorandum.

     Judge Ott concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/2014




                                   - 19 -